—In an action to recover damages for personal injuries, the defendants Jean Caldara and Joseph Vasile appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Lebowitz, J.), dated March 17, 2000, as granted that branch of the plaintiff’s motion which was for summary judgment on the issue of liability insofar as asserted against them, and denied their cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the plaintiff’s motion which was for summary judgment on the issue of liability insofar as asserted against the appellants is denied, the cross motion is granted, the complaint and all the cross claims are dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
The appellants established their entitlement to judgment as a matter of law. Neither the plaintiff nor the defendant Joseph Ferolano raised a triable issue of fact as to the manner in which the defendant Jean Caldara operated her vehicle (see, Cenovski v Lee, 266 AD2d 424; Perez v Brux Cab Corp., 251 AD2d 157; Namisnak v Martin, 244 AD2d 258). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.